                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         MONIQUE WILLIAMS,
                                   4                                                        Case No. 19-cv-00576-YGR
                                                        Plaintiff,
                                   5
                                                  v.                                        REVISED CASE MANAGEMENT AND
                                   6                                                        PRETRIAL ORDER AND ORDER VACATING
                                         NATIONAL RAILROAD PASSENGER                        CASE MANAGEMENT CONFERENCE
                                   7     CORPORATION, ET AL.,
                                   8                    Defendants.

                                   9          The Court has reviewed the parties’ updated Case Management Conference Statement

                                  10   (Dkt. No. 56) and is satisfied that the above case is proceeding such that a conference at this

                                  11   juncture is not necessary. Accordingly, the Case Management Conference currently set for

                                  12   December 9, 2019 is VACATED. However, in light of the Case Management Conference
Northern District of California
 United States District Court




                                       Statement, the Court hereby revises the trial and pretrial dates as follows:
                                  13

                                  14
                                                                     REVISED PRETRIAL SCHEDULE
                                        CASE MANAGEMENT CONFERENCE:                            Monday, May 11, 2020 at 2:00 p.m.
                                  15

                                  16    REFERRED TO ADR FOR PRIVATE MEDIATION TO
                                                                                               April 17, 2020
                                        BE COMPLETED BY:
                                  17
                                        LAST DAY TO JOIN PARTIES OR AMEND                      Only with court approval or for good cause
                                  18    PLEADINGS:                                             by Motions under FRCP Rule 16(b)(4)
                                  19    NON-EXPERT DISCOVERY CUTOFF:                           June 26, 2020
                                  20    DISCLOSURE OF EXPERT REPORTS:
                                  21    ALL EXPERTS, RETAINED AND NON-RETAINED                 Opening: June 3, 2020
                                        MUST PROVIDE WRITTEN REPORTS COMPLIANT                 Rebuttal: June 17, 2020
                                  22    WITH FRCP 26(A)(2)(B):

                                  23
                                        EXPERT DISCOVERY CUTOFF:                               July 31, 2020
                                  24
                                        DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To              September 29, 2020 [filed by August 25,
                                  25    BE HEARD BY:                                           2020]

                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1    COMPLIANCE HEARING (SEE PAGE 2)                        Friday, December 18, 2020 at 9:01 a.m.

                                   2    JOINT PRETRIAL CONFERENCE STATEMENT:                   January 8, 2021
                                   3    PRETRIAL CONFERENCE:                                   Friday, January 22, 2021 at 9:00 a.m.
                                   4    TRIAL DATE AND LENGTH:                                 Monday, February 8, 2021 at 8:30 a.m. for
                                   5                                                           Jury Trial
                                       Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet
                                   6
                                       and confer in advance of the Pretrial Conference. The compliance hearing on Friday, August 28,
                                   7
                                       2020 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial Setting
                                   8
                                       Instructions and are in compliance therewith. The compliance hearing shall be held in the Federal
                                   9
                                       Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business days prior
                                  10
                                       to the date of the compliance hearing, the parties shall file a one-page JOINT STATEMENT
                                  11
                                       confirming they have complied with this requirement or explaining their failure to comply. If
                                  12
Northern District of California
 United States District Court




                                       compliance is complete, the parties need not appear and the compliance hearing will be taken off
                                  13
                                       calendar. Telephonic appearances will be allowed if the parties have submitted a joint statement
                                  14
                                       in a timely fashion. Failure to do so may result in sanctions.
                                  15
                                              The parties must comply with both the Court’s Standing Order in Civil Cases and Standing
                                  16
                                       Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All
                                  17
                                       Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.
                                  18
                                              IT IS SO ORDERED.
                                  19
                                       Dated: December 5, 2019
                                  20
                                                                                        ______________________________________
                                  21
                                                                                        YVONNE GONZALEZ ROGERS
                                  22                                                    United States District Judge

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
